Pratt, J.
In Martin v. Cook, 14 N. Y. Supp. 329, (Sup. Ct. 1st Dept.) April, 1891, it is held that, if a servant is injured through an alleged defect *598or insufficiency in the implements or machinery furnished by the master, knowledge of such defect or insufficiency must be brought home to the master, or proof given that he was ignorant of the same through his own want, of proper care, in order to render him liable. In the same case it is held that where a foreman directed an employe to perform an act which was not manifestly improper in itself, which the foreman had no reason to suspect, as far as the testimony shows, would result in an accident, and from which the-employe himself evidently did not anticipate danger, a prima faoie case of negligence was not made out against the master, merely by the happening-of the accident. We think these principles are decisive of the present case, and justify the dismissal of the complaint. Moreover, if there was any negligence, it was that of a fellow-servant, acting as a workman, and not as a substitute for the master: Judgment affirmed, with costs.